            Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.1 Page 1 of 26
AO 106 (Rev. 04/10) Application for a Search Warrant




                                                                     for the
                                                         Southern District of California

               In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                   ~           Case No.
               One Gold Motorola Celluar Phone                          ~
                                                                        )
                   Model Number XT1765
                   IMEl354135092462288                                  )                                    18MJ6202
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A
                   Southern
located in the - - -        District of                                     California          , there is now concealed (identify the
                     -----                                   -----------~

person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, :fiuits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
        18 u.s.c. § 1591                          Sex trafficking of children by force, fraud, or coercion.
        18 u.s.c. § 1594                          Conspiracy to sex traffic children by force, fraud, or coercion.
        18 u.s.c. § 2422                          Coercion and enticement of a minor.
          The application is based on these facts:
        See attached affidavit.

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               :t)plicant 's signature

                                                                               Jeremy Fisher, Special Deputy United States Marshal
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:      ~   "'* /   i'-   .h I                                                                Judge's signature

City and state: San Diego, CA                                                   Bernard G. Skomal, United States Magistrate Judge
                                                                                               Printed name and title
        Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.2 Page 2 of 26




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Jeremy Fisher, Special Deputy United States Marshal, being duly sworn,
 3   hereby state as follows:
 4                                        Introduction
 5            1.   I make this affidavit in support of an application for a warrant to search
 6   the following electronic device, as further described in Attachment A, and seize
 7   evidence of violations of Federal law, namely 18 U.S.C. §§ 1591, 1594 and 2422,
 8   as further described in Attachment B:
 9                       Gold Motorola Cellular Phone
                         Model Number XTl 765
10
                         IMEI354135092462288
11                       (the "Target Telephone")
12   This search supports an investigation and prosecution of Hezekiah L 'Darius
13   Braxton-Payton ("PAYTON"), who is charged with committing the crimes
14   mentioned above. A factual explanation supporting probable cause is set forth
15   below.
16         2.      The Target Telephone was seized from PAYTON at the time of his
17   arrest for violation of 18 U.S.C. §§ 1591, 1594 and 2422. It is currently in the
18   possession of the San Diego Human Trafficking Task Force (the "SDHTTF"),
19   which is located at 9245 Chesapeake Drive, San Diego, California 92123.
20         3.      Based on my training and experience and the facts as set forth in this
21   affidavit, there is probable cause to believe that a search of the Target Telephone,
22   as described in Attachment A, will produce evidence of the aforementioned crimes,
23   as further described in Attachment B.
24         4.      The information set forth in this affidavit is based on my own personal
25   knowledge, knowledge obtained from other individuals during my participation in
26   this investigation, including other law enforcement officers, my review of
27   documents and computer records related to this investigation, communications with
                                                1
         Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.3 Page 3 of 26



 1   others who have personal knowledge of the events and circumstances described
 2   herein, and information gained through my training and experience. Because this
 3   affidavit is submitted for the limited purpose of obtaining a search warrant for the
 4   Target Telephone, it does not set forth each and every fact that I or others have
 5   learned during the course of this investigation, but only contains those facts believed
 6   to be necessary to establish probable cause.
 7                                Experience and Training
 8         5.     I am cross-sworn as a Special Deputy United States Marshall for
 9   participating in the "SDHTTF. I am a law enforcement officer of the United States
10   within the meaning of 18 U.S.C. § 2510(7), and am empowered to investigate and
11   make arrests for violations of U.S. criminal laws.
12         6.     I have been a Peace Officer employed by the San Diego County
13   Sheriffs Department for over two years. I was previously a Peace Officer for the
14   City of El Cajon from February 2013 through October 2015. During that time, I
15   was an operator on the El Cajon SWAT team, recipient of the Rookie of the Year
16   award, and the recipient of medals for Bravery/Life Saving and multiple
17   commendations. While assigned to patrol for five years, I worked one year as a
18   traffic investigator. While working in these two assignments, I have conducted or
19   assisted in preliminary investigations of over five hundred cases in regards to crimes
20   of violence, including assaults, sexual assaults, assaults with weapons, batteries,
21   domestic violence, shootings, stabbings, attempted murders and murders.
22         7.     Prior to my employment as a Peace Officer, I was a soldier in the
23   United States Army, and a member of the Airborne Rangers.
24         8.     I am currently assigned to the Sheriffs Department Special
25   Investigations Division, Human Trafficking Task Force. I have assisted and/or
26   been involved in investigating over twenty Human Trafficking investigations
27   during my time at the Task Force.
                                               2
         Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.4 Page 4 of 26




 1         9.     I currently investigate prostitution, p1mpmg, pandering, human
 2   trafficking, and sexual exploitation and sex trafficking of minors, all as part of the
 3   SDHTTF. I have received numerous hours of specialized training in investigations
 4   of these various crimes, including training on investigation commercial sex
 5   trafficking, prostitution, pimping/pandering and other related crimes. These
 6   trainings include 40 hours of specialized training at the !CI-Human Trafficking
 7   course and 8 hours of training on "The Human and Sex Trade."
 8         10.    My primary duty is to investigate human trafficking incidents
 9   throughout San Diego County and to assist other investigators assigned to the
1O SDHTTF. Through speaking with my partners, I have learned about the culture
11   surrounding these crimes, as well as the physical and emotional abuse endured by
12   victims. From my training and consultation with law-enforcement partners, I am
13   aware that human trafficking is a form of modem-day slavery. Many victims enter
14   into a relationship with their trafficker with promises of a better life while looking
15   for an emotional connection and love; victims then quickly find themselves in a life
16   of physical and emotional abuse they cannot or will not leave.
17         11.    Through my training, experience, and consultation with other law
18   enforcement officers, I have also learned that cellular phones can store and contain
19   communications, records, and data including but not limited to emails, text
20   messages, photographs, audio files, videos, social-media application data (e.g., data
21   from Facebook, WhatsApp, and other applications), and location data:
22                a.    tending to indicate efforts to entice, coerce, or manage
23   individuals conducting commercial sex acts and to promote such activities (e.g.,
24   directing the activity and behavior of individuals conducting commercial sex work
25   and posting advertisements of their availability);
26                b.    tending to identify other facilities, storage   devices,         or
27   services-such as email addresses, account names for social-media accounts, IP
                                               3
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.5 Page 5 of 26




 1   addresses, phone numbers-that may contain electronic evidence tending to
 2   indicate or demonstrate efforts to entice, coerce or manage individuals conducting
 3   commercial sex acts and to promote such activities;
 4                  c.   tending to identify co-conspirators, criminal associates, or
 5   others involved in the promotion of commercial sex acts;
 6                  d.   tending to identify travel to or presence at locations where
 7   commercial sex acts have occurred at direction of, or as facilitated by, the persons
 8   in control of the cellular telephones;
 9                  e.   tending to identify the user of, or persons with control over or
10   access to, the cellular telephone; or
11                  f.   tending to place in context, identify the creator or recipient of,
12   or establish the time of creation or receipt of communications, records, or data
13   above.
14            12.   Based upon my experience and training, and the experience and
15   training of other agents with whom I have communicated, the evidence of illegal
16   activity described above in paragraphs "a" through "f' is maintained by individuals
17   involved in illicit commercial sex, in property that they and their associates live in
18   and operate (i.e., on their phones), as well as on online accounts such as Snapchat,
19   Twitter, and Facebook, as well as email accounts, which can be accessed on
20   computers and cellular telephones like the Target Telephone.
21                                     Probable Cause
22            13.   As part of my duties as a Detective assigned to the SDHTTF, I
23   maintain an undercover Facebook profile (hereinafter "UC-1 "). The UC-1 profile
24   has two photographs of a female's buttocks without any face visible, and two
25   photographs of money. The UC-1 profile has a stated age of 16, a location of San
26   Diego, California, and a high school.
27   II
                                               4
         Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.6 Page 6 of 26




 1          14.   On August 21, 2018, I spoke with a Minor Female trafficking victim
 2   ("MF-1 "). I also seized her phone and searched it pursuant to a state search warrant.
 3   Upon reviewing the phone, I discovered conversations between MF-1 and an
 4   individual identified as "Hezekiah." The conversations appeared to be "Hezekiah"
 5   trafficking MF-1 to perform commercial sex acts.          I searched for the name
 6   "Hezekiah" on Facebook using UC-1 and discovered the Facebook profile
 7   "Hezekiah Payton" associated with a Facebook account ("Facebook Account l ").
 8   On or about October 9, 2018, I sent a "Friend"-request from UC-1 to Facebook
 9   Account 1. Other than that "Friend" -request, I did not initiate any conversation
10   with the profile.
11          15.   On October 10, 2018, someone using Facebook Account 1 contacted
12   me via UC-1 using the Facebook Messenger application. 1 Between October 10,
13   2018 and November 14, 2018, San Diego Deputy Sheriff Whitney Worthington and
14   I communicated frequently with that individual using Facebook Account 1, as well
15   as a second account ("Facebook Account 2"), and to phone number (619) 530-6064
16   (i.e., the Target Telephone), as directed by him. 2
17          16.   On October 19, 2018, Deputy Worthington and I were able to obtain
18   identifying information for the user of Facebook Account 1 and Facebook Account
19
     1
20     Facebook Messenger is a free mobile-messaging application used for instant
     messaging, sharing photos, videos, audio recordings and for group chats. The
21
     application, which is free to download, can be used to communicate with an
22   account-holder's "Friends" on Facebook and with the holder's phone contacts. I am
     aware that Facebook users can change the names on their accounts and make them
23
     differ from the actual account name; for example, Facebook Account 1 had the
24   public name "Hezekiah Payton" but the actual name to be searched as set forth in
25   Attachment A is different.
     2
      To maintain the appearance that UC-1 belonged to a minor female, Deputy
26
     Worthington communicated with PAYTON via text and voice calls using the
27   Target Telephone.
                                               5
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.7 Page 7 of 26




 I   2. In phone calls and text communications with the individual using the Target
 2   Telephone, Deputy Worthington confirmed that his name was in fact "Hezekiah
 3   Payton." I then reviewed the name "Hezekiah Payton" in law-enforcement
 4   databases and located a photograph in California Department of Motor Vehicle
 5   ("DMV") records for one "Hezekiah L'Darius Braxton-Payton" from San Diego. 3
 6   I compared the DMV photograph with the photographs associated with the
 7   Facebook profiles for Facebook Account I and Facebook Account 2 and confirmed
 8   that PAYTON was in fact the user of the both accounts.
 9           I 7.   On October IO, 20I8, I replied to a message from PAYTON, who was
IO   texting UC- I from Face book Account I. Over the course of four days, PAYTON
II   communicated with UC- I in a way that I, from my training and experience,
I2   recognized as efforts to recruit UC- I to work as a prostitute for him. The following
I3   is an extract from the approximately I I I messages that PAYTON (using the
I4   Facebook Messenger application associated with Face book Account I) had with
I5   UC-I:
I6
I7              Name                                  Message
I8
         Hezekiah Payton    Wassup mamas , wyo
I9
         UC-I               Nuttin
20
         UC-I               U
2I
         UC-I               Tf u thank im on
22
         Hezekiah Payton    Loi i was just making sure .. you still in Vegas?
23
         UC-I               Nah I git driv there 2 times a month
24
25
     3
       In general, law enforcement has access to databases containing background
26
     information about individuals, such as DMV photos and registrations and criminal
27   histories.
                                               6
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.8 Page 8 of 26



         UC-1              No licens yit
 1
 2       UC-1              U in Vegas

 3       Hezekiah Payton   Nah I'm in Arizona

 4       Hezekiah Payton   I'm from San Diego tho

 5       Hezekiah Payton   You ever come to Arizona?

 6       UC-1              I stay in dago

 7       UC-1              Nah I never been

 8       UC-1              Ingotta sneak out when ma auntie at work
 9       Hezekiah Payton   It's some$ out here
10       Hezekiah Payton   You got some pictures?
11       UC-1              Lik what kind
12       Hezekiah Payton   It don't matter
13       UC-1              Really hm i make in a wken
14       Hezekiah Payton   Huh?
15       UC-1              U said lots of$ there
16       Hezekiah Payton   Ohh idk it depends on what yo hoein is about ... You
17                         should be able to make a few bands[4] easy
18       UC-1              Ima sneak a pie 4 u
19       Hezekiah Payton   Okay thanks mamaa
20       Hezekiah Payton   Mamas
21       UC-1              Idk ne one out there ... where to go
22
23
         Hezekiah Payton   You don't gotta man?
24
         UC-1              Wht u do in Arizona
25
26   4
      Based on my training and experience, I am aware that the term "Bands" commonly
27   refers to $1,000 in U.S. currency.
                                              7
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.9 Page 9 of 26



         Hezekiah Payton   Rn? I just be working ..I had some toes[ 5] but they in Cali
 1
 2       UC-1              Nah fools try but don't come correc

 3       Hezekiah Payton   What's your nationality?

 4       UC-1              Lebanese n Mexican

 5       UC-1              No hoes ne more poor daddy[ 6] zU/'fl

 6       UC-1              Hehe

 7       Hezekiah Payton   Yeah I know ~..~

 8       UC-1              Who keepn u fed

 9       Hezekiah Payton   Myself lol I work
10       UC-1              U watch out 4 them from az
11       Hezekiah Payton   Why ? You tryna feed me ?
12       Hezekiah Payton   Nah I just don't fw them ..I'm tryna beat a case
13       UC-1              If u git me outta here
14       Hezekiah Payton   You real right ?
15       UC-1              U real or fake ass
16       Hezekiah Payton   Lmao you know I'm real you see all my pies
17       UC-1              me2
18       Hezekiah Payton   No face pies
19       UC-1              Ma auntie keeps deleting my stuff cuz I get caught ona
20                         date
21
22
     5
       Based on my training and experience, I know that "toes" is a term commonly used
23
     Ill the world of commercial sex to refer to women who work for a pimp. Oftentimes
24   the reference includes a number divisable by ten. So for example, "twenty toes"
     w ould denote two women.
25
     6
       Based on my training and experience, I know that pimps involved in trafficking
26
     w omen for commercial sex will often be referred to by the women they are
27   trafficking as "Daddy."
                                                8
     Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.10 Page 10 of 26



     Hezekiah Payton   Damn smh
 1
 2   UC-1              Wht case u got

 3   UC-1              u actin lik u wanna b my daddy hehe

 4   Hezekiah Payton   Just investigations for the pimpin shit

 5   UC-1              dang u good?

 6   Hezekiah Payton   Yeah babes

 7   Hezekiah Payton   [Sends a pornographic video of a male and female having

 8                     "doggy style" sexual intercourse]

 9
10   UC-1              how you get me ther
11   Hezekiah Payton   If you was my bitch & we was on some money shit
12   UC-1              so I shud look somewhere els
13   Hezekiah Payton   If that's what you wanna do feel free .. but if you wanna
14                     fwm then show me
15   UC-1              like how
16   Hezekiah Payton   Well first I need to see some more pictures .. or something
17                     .. send me a voice recording so I know you're you
18   UC-1              I had a female deputy send a 2 second voice message: "hey
19                     daddy you happy now?"
20   Hezekiah Payton   Loi yea
21   UC-1              so how it gunna b
22   Hezekiah Payton   When you wanna come ?
23   UC-1              u tell me. Idk how u wrk or nothing yet
24   UC-1              when u want me n everything
25
     Hezekiah Payton   Are you making money out there?
26
27
                                           9
       Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.11 Page 11 of 26



       UC-1               i sneak out when ma auntie goes to sleep. i mak mostly
 1
                          late or weknd
 2
 3     Hezekiah Payton    How old are you

 4     UC-1               16 .. dont b mad

 5     Hezekiah Payton    Sheesh

 6     UC-1               im on grown folk bines tho

 7     UC-1               U leave me

 8     Hezekiah Payton    Nah

 9
10
11     UC-1               I mad good money (money bag emoji) this wknd
12     Hezekiah Payton    How much?
13     UC-1               600 evn though it (rain cloud emoji) sat
14
15         18.   Following this discussion, UC-1 received communications from
16   Facebook Account 2. The user of Facebook Account 2 indicated that it was the
17   same person who had been using Facebook Account 1 (i.e., PAYTON), and told
18   UC-1 in substance that Facebook Account 1 had been suspended.        PAYTON
19   continued the conversation with UC-1 using Facebook Account 2:

20
21     Solo Luciano       You got 600?
22     UC-1               is this hez
23     Solo Luciano       Yea
24     UC-1               u change ur stuff
25     UC-1               I get scared 4 a min
26     Solo Luciano       Fb jail
27
                                              10
       Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.12 Page 12 of 26



       UC-I               ???
 I
 2     Solo Luciano       So I can't post or send messages

 3
 4     UC-I                so whts good

 5     Solo Luciano       You tell me

 6     Solo Luciano       Send me some

 7     UC-I               u got a fee or ...

 8     Solo Luciano       Usually a band

 9     UC-I               if u 4 real then let me now
IO     UC-I               if so can use ma friend 2 send from W almart
11     UC-I               but i need 2 now u ain playin or stealin ma hard um
I2                        (money emoji)
I3     Solo Luciano       Just send like 200/300
I4     UC-I               then wht
I5     Solo Luciano       You tell me
I6     Solo Luciano       Loi I feel like you playin
I7     UC-I               u the one jus expect me 2 giv u ma (money emoji) n not
I8                        say nuttin 2 make me feel coo w it ya now?
I9     Solo Luciano       You already know if you my bitch I gotchu .. imam come
20                        get you when I get my car fixed
2I
           I9.   In continued conversations with UC-I, PAYTON (using Facebook
22
     Account 2) requested that UC-I send him money. As part of these communications,
23
     and to continue the communications, I arranged with San Diego County Sheriffs
24
     Deputy Yoder, who also participates in the SDHTTF, to send money to PAYTON.
25
     In these communications, UC- I made apparent to PAYTON that she was willing to
26
     send him money and that she conducts commercial sex acts; PAYTON' s responses
27
                                               11
       Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.13 Page 13 of 26




 1   indicate to me that he understood UC-1 's activity and wanted her to send money to
 2   him.
 3
 4     UC-1                hey she says i need ur name n numba
 5     Solo Luciano        6195306064
 6     Solo Luciano        You know my name
 7     UC-1                ur name is on da other count
 8     Solo Luciano        Yea
 9
       Solo Luciano        Hezekiah Payton
10
       UC-1                sen it daddy
11
       Solo Luciano        You got the receipt?
12
       UC-1                Yuh
13
       Solo Luciano        Let me see
14
       Solo Luciano        Imma need the info
15
       UC-1
16
17
18
19
20
21
       UC-1                let me kno u get it
22
       Solo Luciano        What's he person that sent it?
23
       Solo Luciano        The first and last name of the person who sent it
24
25
26
27
                                             12
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.14 Page 14 of 26



          Solo Luciano
 1
 2
 3
 4
 5
 6
 7
 8
          UC-1                Nicole Anderson, ma girl
 9
10        Solo Luciano        Okay

11        Solo Luciano

12
13
14
15
16
17
18
19
          UC-1                do i gotta when im bleedin? [7] I hurt durin that time
20
          Solo Luciano        If you don't want to you don't have to
21
          UC-1                im good w waitn i can git u mor for da fee
22
23        Solo Luciano        Alright baby girl

24        UC-1                so how many dates n whts da prices lik there

25        Solo Luciano        Let me get some pictures of you

26
     7
27       I was asking if I had to perform sexual acts during while menstruating.
                                                  13
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.15 Page 15 of 26



          Solo Luciano      So I can see if I can set something up
 1
 2        UC-1              lik a page

 3        Solo Luciano      App

 4        UC-1              K

 5
 6           20.   As documented in the above communications, on October 15, 2018, at

 7   approximately 1211 hours, a San Diego Sherriff s Deputy ("SDSD") sent PAYTON

 8   $192 in cash. Subsequently, on October 19, 2018, at approximately 1650 hours,

 9   another SDSD sent PAYTON $192 in cash at PAYTON'S insistence in order to

10   prove that UC-1 wanted to work for him. The total amount of money sent to

11   PAYTON as part of the undercover operations was $384.

12           21.   Following the communications in October 2018, PAYTON became

13   unreliable and said he was not going to be coming back to San Diego. Based on the

14   conversation, I advised Deputy Worthington to stop conversing with PAYTON on

15   October 27, 2018.

16           22.   Deputy Worthington had no further communications with PAYTON

17   until November 6, 2018. On that date, at approximately 1524 hours, PAYTON

18   mitiated contact with Deputy Worthington via Facebook Messenger, and PAYTON

19   then exchanged text messages with Deputy Worthington using the Target

20   Telephone. After some small talk, the conversation turned back to the topic of

21   pimping/pandering as follows: 8

22       2018/11/06 03:33:55      619-530- SMS Incoming I'm in eastlake
23                  PM PST        6064
         2018/11/06 03:37:47      619-530- SMS Outgoing U still tryin to fuck wit
24
                    PM PST        6064                  me?
         ~--------'-----------'----------'-----'------~-----------i

25
26
     8
27       Incoming represents PAYTON and outgoing represents Deputy Worthington.
                                             14
         Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.16 Page 16 of 26



         2018/11/06 03:38:06    619-530- I SMS Incoming Yea, unless you gotta
 1                                       I
                    PM PST      6064                    mgga
 2       2018111/06 03:40:11    619-530- SMS Outgoing N ah I'm still tryin to
 3                  PM PST      6064                    work that out. Wats the
 4                                                      deal?
         2018/11/06 03:41:56    619-530- SMS Incoming Shit you tell me
 5                                      I
                                        I
                    PM PST      6064
 6       2018/11/06 03:47:39    619-530- SMS Outgoing Im ready to go but u
 7                  PM PST      6064                    havent told me
                                        I  I
                                                        anything plus u
 8
     I                                                  disappeared on me
 9
         2018/11/06 03:49:51    619-530- SMS Incoming No I didn't , just been
10                  PM PST      6064                    tryna get my shit
11                                                      together & save some
                                                        bread , waiting for this
12
     I                                                  apartment.. I got 2
     I
13   I                                                  weeks left
     I

14   12018/11/06 03:53:04       619-530- SMS Outgoing I U tryna take me to Az
     I            PM PST        6064                  1
                                                        wit u?
15
     I 2018111/06 03:53:33      619-530-       SMS Incoming Yeah
16                                         I

                  PM PST        6064
17     2018/11/06 03:56:19      619-530-       SMS Outgoing Where am I gonna
18                PM PST        6064                        stay?
     I 2018/11106 03:56:34      619-530-       SMS Incoming Wit me
19
     I            PM PST        6064
20   12018111/06 03:57:12       619-530-       SMS Outgoing Wen u tryna leave?
21                PM PST        6064
22     2018/11/06 03:57:32      619-530-       SMS Incoming You read what I just
                  PM PST        6064                        told you?
23
       2018111/06 03:58:17      619-530-       SMS Outgoing Tell me wat?
24                PM PST        6064
25     2018111/06 03:58:33      619-530-       SMS Incoming Loi nothing
                  PM PST        6064
26
27
                                               15
      Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.17 Page 17 of 26



       2018/11/06 04:02:51     619-530- SMS Outgoing R u waiting the 2
 1
                  PM PST       6064                         weeks out here?
 2     2018111/06 04:03:07
                                               --····--·
                                              ·~-




                             1619-530- I SMS Incoming Yea
 3                PM PST     i 6064
     '-·

 4     2018/11/06 04:06:26   1619-530- SMS Outgoing Wat r u tryin to do?
                  PM PST     I 6064
 5
       2018/11/06 04:12:51     619-530- SMS Incoming j It don't matter
 6                PM PST       6064                      I'
 7     2018/11/06 04:15:26   1619-530- SMS Incoming Get some bread
 8                PM PST       6064
       2018/11/06 04:17:53     619-530- SMS Outgoing Wen do u want me
 9   I
                  PM PST       6064                         ready?
10     2018/11/06 04:19:49     619-530- SMS Incoming Idk yet
11                PM PST       6064
       2018/11/06 04:35:58   i 619-530-    SMS Outgoing Wats ur gonna cost me
12                           !
                  PM PST     16064                          cuz I'm about to start
13                           I                              my period
14   12018111/06 04:38:11      619-530- SMS Incoming Damn , how long does
15   I            PM PST       6064                         it last?
                                         -
     r 2018111106 04:41:25     619-530- SMS Outgoing Like a few days
16
     I            PM PST       6064
17   I 2018/11106 04:41:47     619-530- SMS Incoming Okay
                                                          1




18                PM PST       6064
       2018/11/06 04:41:59     619-530- SMS Incoming You got anything
19
                  PM PST       6064     I                   saved?
20     2018/11/06 04:43:11     619-530- SMS Outgoing I I got like 500
21                PM PST       6064
22     2018/11/06 04:43:23     619-530- SMS Incoming Alright
                  PM PST       6064
23
       2018/11/06 04:47:18   '
                               619-530- SMS Incoming Lemme get some
24                PM PST       6064
25     2018/11/06 04:48:08     619-530- SMS Outgoing How much?
26                PM PST       6064

27
                                         16
         Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.18 Page 18 of 26



      2018111106 04:48:24           619-530-   SMS Incoming I Ide
 1
                 PM PST             6064                      i
 2
     12018/11/06 04:54:23           619-530-   SMS Incoming Ide
 3
     ~ 2018/11/06
                 PM PST             6064
 4                04:54:28          619-530-   SMS Incoming It don't matter
     I
     I
                  PM PST            6064
 5
       2018/11106 04:59:21          619-530-   SMS Incoming Can I get 150?
 6                PM PST        16064
 7     2018/11106 05:08:20      I 619-530- · SMS Incoming i If not just let me know
                                I



 8                PM PST          6064                    I
       2018/11106 05:18:16        619-530- SMS Outgoing I Ya .r c~ meet u tmrrw
 9   I            PM PST          6064                      n give 1t to u
10     2018111106 05:19:18        619-530- I SMS Incoming Where at ? I got work
                                           I
                                           I
11                PM PST        16064                       alllll day tomorrow
                                           I
                                           I                today's my last day off
12
                                I
                                          I               Q
13
       2018/11106 05:21:27      I 619-530- SMS Outgoing . I thought u worked in
     I                                                        I
14   I            PM PST            6064                      I Az?
15   I 2018111106 05:21:45          619-530- SMS Incoming I No I'm in San Diego
     I            PM PST            6064    I               now
16                                          I                 I




17
            23.   Based on the above conversation, investigators arranged for PAYTON
18
     t o meet UC-1 at the Berry Street Park, located in Lemon Grove, San Diego, between
19
     2 000 and 2100 hours on November 7, 2018. During the conversation leading up to
20
     t he meet, PAYTON exchanged the following text messages with UC-1 using the
21
     T arget Telephone:
22
23       2018111/07 12:01:46        619-530- SMS Incoming I What time you wanna
                    PM PST          6064                   I meet?
24
         2018/11107 12:01:52        619-530- , SMS Incoming I'm free all day
25                  PM PST          6064
26
27
                                               17
         Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.19 Page 19 of 26



         2018/11107 12:05:31         619-530- SMS Outgoing Ok lemme see wat time
 1
                    PM PST           6064                  my auntie gonna be
 2                                                         home n stuff
 3       2018111107 12:18:15         619-530- SMS Incoming Ok let me know
 4                  PM PST           6064
         2018/11107 12:41 :28        619-530- SMS Outgoing I can meet u like 8 or 9
 5
                    PM PST           6064                  tonite
 6       2018/11107 01 :27:38        619-530-   SMS Incoming I Where
 7                  PM PST           6064
         2018/11107 01 :41 :04       619-530-   SMS Outgoing Berry street park
 8
                    PM PST           6064
 9
         2018/11107 01:50:45         619-530-   SMS Incoming Okay
10                  PM PST           6064
11       2018/11107 07:17:20         619-530-  SMS Incoming Can you drop it at
                    PM PST           6064                    Walmart? & Then we
12
                                                             can link up ? Imma
13                                                           need Uber or bus fare
14                                I          I               to get to you but I live
                                                             right by W almart
15
         2018/11107 07:21:01        619-530- SMS Outgoing I can send u an Uber
16
                    PM PST          6064                     but I cant go to
17                                                           Walmart
18   I 2018111101 07:40:37          619-530- SMS Incoming Alright
     I
     I            PM PST            6064
19
       2018111/07 07:42:58          619-530- SMS Outgoing , Where do u want me to
20                PM PST            6064                   I send the Uber?
21   I 2018/11107 07:48:55        i 619-530-
                                  I            SMS Incominit When do you want to
22                PM PST         16064                     [link?
       2018/11107 07:53:06       !I 619-530- SMS Outgoing I can send it around 9.
23
                  PM PST         I
                                  \ 6064                     Give me enough time
                                  '
24                                                           to get to u
25       2018/11/07 07:55:10        619-530- SMS Incoming Okay

26
                    PM PST       I 6064

27
                                                18
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.20 Page 20 of 26



 1           24.   At approximately 2106 hours, PAYTON advised via text message that
 2   he was able to get a car, so he no longer needed an Uber. At about 2112 hours, he
 3   advised he was on his way to Berry Street Park to pick up UC-1. PAYTON was
 4   expecting to receive $150, which he believed UC-1 had been saving from her
 5   earnings received by way of prostitution.
 6           25.   PAYTON arrived at the park at approximately 213 0, accompanied by
 7   a male juvenile. Both PAYTON and the male juvenile were taken into custody and
 8   transported back to the Lemon Grove Sherriff s station. The male juvenile was later
 9   released to the care of his mother.
1O           26.   At the time of the arrest, investigators seized a phone that PAYTON
11   had in his possession. Investigators dialed the phone number for the Target
12   Telephone, and the seized phone rang in response.
13           27.   I advised PAYTON of his Miranda rights, which he waived and agreed
14   to speak with me. He initially stated that he was in the park to smoke and denied
15   any knowledge about meeting with a minor female. PAYTON then admitted that
16   he was at the park to meet with a female and that he was there to get some "bread."
17   PAYTON stated that he did not remember that the girl was 16-years-old. He said
18   that had the girl been there, then he would have "took the bread, said thank you, and
19   went on my way ... "
20           28.   When I asked PAYTON about MF-1, he admitted that he met her
21   through her sister, knew how old she was, and drove her around town while she
22   performed commercial sex acts. He stated that MF-1 was prostituting before he met
23   her. He also stated that he would receive money from her for driving her to different
24   locations. When confronted about aggressive messages from PAYTON to MF-1,
25   PAYTON stated that she was not being responsive and so he became mad at MF-1.
26   II
27   II
                                              19
       Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.21 Page 21 of 26



 1                    Procedures for Electronically Stored Information
 2         29.    It is not possible to determine, merely by knowing the cellular
 3   telephone's make, model and serial number, the nature and types of services to
 4   which the device is subscribed and the nature of the data stored on the device.
 5   Cellular devices today can be simple cellular telephones and text message devices,
 6   can include cameras, can serve as personal digital assistants and have functions such
 7   as calendars and full address books and can be mini-computers allowing for
 8   electronic mail services, web services and rudimentary word processing.          An
 9   increasing number of cellular service providers now allow for their subscribers to
1O access their device over the internet and remotely destroy all of the data contained
11   on the device.    For that reason, the device may only be powered in a secure
12   environment or, if possible, started in "flight mode" which disables access to the
13   network. Unlike typical computers, many cellular telephones do not have hard
14   drives or hard drive equivalents and store information in volatile memory within
15   the device or in memory cards inserted into the device. Current technology provides
16   some solutions for acquiring some of the data stored in some cellular telephone
17   models using forensic hardware and software.         Even if some of the stored
18   information on the device may be acquired forensically, not all of the data subject
19   to seizure may be so acquired. For devices that are not subject to forensic data
20   acquisition or that have potentially relevant data stored that is not subject to such
21   acquisition, the examiner must inspect the device manually and record the process
22   and the results using digital photography. This process is time and labor intensive
23   and may take weeks or longer.
24         30.    Following the issuance of this warrant, I will collect the subject
25   cellular telephone and subject it to analysis. All forensic analysis of the data
26   contained within the telephone and its memory cards will employ search protocols
27
                                              20
       Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.22 Page 22 of 26



 1   directed exclusively to the identification and extraction of data within the scope of
 2   this warrant.
 3         31.       Based on the foregoing, identifying and extracting data subject to
 4   seizure pursuant to this warrant may require a range of data analysis techniques,
 5   including manual review, and, consequently, may take weeks or months. The
 6   personnel conducting the identification and extraction of data will complete the
 7   analysis within ninety (90) days of the date the warrant is signed, absent further
 8   application to this court.
 9                         Genuine Risk of Destruction of Evidence
10         32.       Based upon my experience and training, and the experience and
11   training of other agents with whom I have communicated, electronically stored
12   data can be permanently deleted or modified by users possessing basic computer
13   skills. In this case, only if the subject receives advance warning of the execution
14   of this warrant, will there be a genuine risk of destruction of evidence.
15                          Prior Attempts to Obtain This Evidence
16         33.       Outside of what is outlined above, the United States has not attempted
17   to obtain this data by other means.
18                                     Request for Sealing
19         34.       It is further respectfully requested that this Court issue an Order
20   sealing, with disclosure permitted to defendant's counsel pursuant to an early
21   disclosure agreement or Rule 16, Fed. R. Crim. P. or until further order of this court,
22   all papers submitted in support of this Application, including the Application,
23   Affidavit, Attachments and Search Warrant, and the requisite inventory notice.
24   This is an ongoing investigation and though Payton is now in custody, neither he
25   nor any related subjects of interest are aware of the full scope of this ongoing
26   investigation. Specifically, the Government believes that at least one individual
27   who may be associated with PAYTON manages the commercial sex acts of others;
                                                21
          Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.23 Page 23 of 26




 1   if this warrant is made public, this person could infer that law enforcement may find
 2   evidence of his activity and take steps to destroy useful evidence, such as phones or
 3   content of social-media accounts.
 4           35.   In sum, it is likely, based upon the above, that evidence of the crimes
 5   under investigation exists on social-medial accounts subject to Payton's control or
 6   that of the person possibly associated with him who oversees commercial sex acts
 7   of others. Accordingly, should this warrant become public, that could lead to the
 8   destruction of valuable evidence in the possession of at least one other person
 9   conducting similar conduct. There is thus reason to believe, based on the above, that
1O premature disclosure of the existence of the warrant will result in destruction or
11   tampering with that evidence and seriously jeopardize the success of the
12   investigation.
13           36.   In addition, pursuant to Title 18, United States Code, Section 2705(b),
14   it is requested that this Court order the electronic service provider to whom this
15   warrant is directed not to notify anyone of the existence of this warrant, other than
16   its personnel essential for compliance with the execution of this warrant until June
17   2, 2019 absent further order of the Court.
18 II
19 II
20 II
21 II
22   II
23   II
24   II
25   II
26   II
27   II
                                              22
       Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.24 Page 24 of 26




 1                                      Conclusion
 2         42.   Based on the foregoing, I respectfully submit that there is probable
 3   cause to believe that evidence of violations of 18 U.S.C. §§ 1591, 1594 and 2422,
 4   as further described in Attachment B, are likely to be found in the property to be
 5   searched, as described in Attachment A.
 6
 7
                                                    Jeremy J. Fisher
 8                                                  Special Deputy
 9                                                  United States Marshall

10   Subscribed and sworn before me this :::,. day of December, 2018.
11
12
13                                         HONORABLE BARBARA L. MAJOR
                                           United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               23
       Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.25 Page 25 of 26




 1                               ATTACHMENT A
 2        This warrant applies to the following telephone (the "Target Telephone")
 3              A Gold Motorola Cellular Phone
 4              Model Number XTl 765
 5              IMEI354135092462288
 6        The Target Telephone is currently stored at San Diego Human Trafficking
 7   Task Force, which is located at 9245 Chesapeake Drive, San Diego, California
 8   92123.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          24
        Case 3:18-mj-06202-BGS Document 1 Filed 12/07/18 PageID.26 Page 26 of 26




 1                                  ATTACHMENT B
 2         The following evidence to be searched for and seized pertains to violations
 3   of 18 U.S.C. §§ 1591, 1594, and 2422.
 4         Communications, records, or data including but not limited to emails, text
 5   messages, photographs, audio files, videos, or location data, for the period from
 6   May 1, 2018 up to and including November 14, 2018:
 7            a. tending to indicate efforts to entice, coerce, or manage individuals
 8               conducting commercial sex acts and to promote such activities (e.g.,
 9               directing the activity and behavior of individuals conducting
1O               commercial sex work and posting advertisements of their availability);
11            b. tending to identify other facilities, storage   devices, or services-
12               such as email addresses, account names for social-media accounts, IP
13               addresses, phone numbers-that may contain electronic evidence
14               tending to indicate or demonstrate efforts to entice, coerce or manage
15               individuals conducting commercial sex acts and to promote such
16               activities;
17            c. tending to identify co-conspirators, criminal associates, or others
18               involved in the promotion of commercial sex acts;
19            d. tending to identify travel to or presence at locations where commercial
20               sex acts have occurred at direction of, or as facilitated by, the persons
21               in control of the cellular telephones;
22            e. tending to identify the user of, or persons with control over or access
23               to, the cellular telephone; or
24            f. tending to place in context, identify the creator or recipient of, or
25               establish the time of creation or receipt of communications, records, or
26               data above.
27
                                              25
